Citation Nr: 1708492	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to January 27, 2014.

2.  Entitlement to a total disability based on individual unemployability (TDIU) for the period prior to June 9, 2009.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to November 1967, with service in Vietnam from July 1966 to July 1967.  The Veteran was awarded the Vietnam Service Medal with two bronze service stars and the Vietnam Gallantry Cross, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in pertinent part granted service connection for PTSD and assigned a rating of 30 percent disabling.

During the pendency of the appeal, the RO issued an October 2012 rating decision which granted an increased evaluation of 50 percent for PTSD, effective December 9, 2009.  The Veteran continued to disagree with the assigned rating for the entire period.  In a June 2014 decision, the Appeals Management Office (AMO) assigned a 100 percent rating for PTSD effective January 27, 2014.  As this is the maximum benefit possible, it is considered a full grant of the benefit sought.  Thus the evaluation is no longer on appeal for the period beginning January 27, 2014.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2013.  A transcript of that proceeding has been associated with the claims file.

In a February 2016 decision, the Board granted the Veteran a rating of 50 percent for the period prior to December 9, 2009, and denied a rating in excess of 50 percent for the period from December 9, 2009 to January 27, 2014.  The Veteran appealed the Board's decision.

In an October 2016 Order, the Court of Appeals for Veterans Claims (the Court) vacated the portion of the February 2016 decision that denied entitlement to a rating in excess of 50 percent from May 27, 2008 to January 27, 2014, and remanded the case to the Board for adjudication consistent with the terms of an October 2016 Joint Motion for Partial Remand (JMR), specifically for the Board to provide sufficient reasons and bases relating to the Veteran's Global Assessment of Functioning (GAF) scores, and his reported symptoms of suicidal ideation, impaired impulse control, feelings of hopelessness.

The Board notes that the February 2016 decision also remanded for additional development of the issue of entitlement to a finding of total disability based on individual unemployability (TDIU) for the period prior to June 9, 2009.  Review of the record suggests the RO is continuing work on that appeal.  See November 9, 2016 Deferred Rating Decision.  Thus, notwithstanding the Court's holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Board will defer further action on that matter at this time.  It will be the subject of a later Board decision if necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In argument submitted to the Court, the Veteran's representative asserted that VA did not make "reasonable efforts" to obtain relevant treatment records from the Mesa Vet Center.  See November 7, 2016 Correspondence.  The representative wrote that Vet Center records were considered to be Federal records in VA's constructive possession but were not retrievable though the Compensation and Pension Record Interchange (CAPRI) system due to health privacy protections.  Id. at pg. 2.  The representative further asserted that it was "beyond question" that the records were relevant to the Veteran's appeal, and that remand was necessary for VA to make reasonable efforts to obtain those records.  

The October 2016 JMR did not expressly address the representative's contentions on this matter.  However, he record confirms the Veteran has been receiving care from the Mesa Vet Center since 2008.  See April 2013 VA PTSD examination report, pg. 7.  Pursuant to the Board's November 2014 remand, the Veteran had been requested to submit a completed VA Form 21-4142 to authorize the release of the Vet Center records, but had not supplied the completed form or the underlying records.  See May 2015 Supplemental Statement of the Case.  Given the October 2016 JMR's instruction that the Veteran be afforded the opportunity to submit additional argument or evidence, and the relevance of the records in question, the Board finds it appropriate to remand the Veteran's appeal to afford him the opportunity to return a completed VA Form 21-4142 or submit the underlying records from the Mesa Vet Center.  

The Board reminds the Veteran that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, as noted above, the issue of entitlement to a finding of total disability based on individual unemployability (TDIU) for the period prior to June 9, 2009, is held in abeyance pending additional development pending at the RO, to include the development noted herein above.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any relevant medical records that are not already of record, to include those from the Mesa Vet Center from 2008 to present.  If a release is obtained, make reasonable efforts to obtain all identified records. 

If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be informed.

2.  After completion of the above, readjudicate the issue on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




